Citation Nr: 1642635	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  08-26 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for a lumbar disability prior to June 20, 2010.

 2. Entitlement to an evaluation in excess of 20 percent for a lumbar disability beginning June 20, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982 and from October 2004 to December 2005.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2009, the Veteran testified at a videoconference hearing before the undersigned; a transcript of this hearing is of record.

 During the course of the appeal, a June 2011 rating decision increased the initial 10 percent evaluation assigned to 20 percent, effective June 20, 2010.

The Board ultimately denied the increased rating claim in a March 2015 decision, which the Veteran appealed to the Court of Appeals for Veterans Claims (Court/CAVC).  Following the filing of a Joint Motion for Remand (JMR), the Court issued an Order in December 2015 that granted the JMR and returned the file back to the Board for proceedings consistent with the JMR.

In February 2016, the Board remanded the case for additional development consistent with the JMR.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2016, this case was remanded for the purpose of obtaining an adequate VA examination as mandated by the JMR.  The Veteran was examined in May 2016 and the case was returned to the Board for consideration.

Since the examination, however, the Court has found that examinations of musculoskeletal disabilities must comply with the language of 38 C.F.R. § 4.59.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  As a result, VA examinations must test range of motion studies in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  This may in many instances result in a previous examination being found inadequate.  

The May 2016 VA examination report does not comply with Correia because it satisfies some but not all of the noted requirements, and does not contain a statement identifying  which testing, if any, was not possible or unnecessary in this case.  Accordingly, the Veteran must be afforded a new VA spine examination that complies with Correia and includes all of the necessary information as set forth in 4.59.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination to determine the severity of his service-connected low back disability.  The Veteran's electronic claims file and records stored electronically in Virtual VA must be made available to and reviewed by the clinician in conjunction with the examination.  All findings and diagnoses must be fully reported.

a) The examination must be thorough and include all complaints, clinical findings, symptoms, and range of motion studies pertaining to the low back.

b) Range of motion studies must include testing for pain in active motion and passive motion.  The examiner should also discuss pain in weight-bearing and nonweight-bearing ranges of motion.  If such are not applicable or possible to test, then the examiner should state such along with an explanation. 

c) The clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time, then provide an explanation as to why.

d) Any neurological findings associated with the low back disability, such as radiculopathy, must be documented and an assessment of their severity must be noted.

2.  Then, readjudicate the claim for a higher rating for the Veteran's lumbar disability.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




